IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,434




EX PARTE GEORGE ALVAREZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-CR-2032-C IN THE 197th DISTRICT COURT
FROM CAMERON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault on a
public servant and sentenced to eight years’ imprisonment.  He did not appeal his conviction. 
            Applicant contends, inter alia, that he is actually innocent based upon newly discovered
evidence.  Specifically, the Applicant contends newly discovered video evidence reflects that the
complainant in this case fabricated the charges and that Applicant did not commit the offense of
assault on a public servant.
            The trial court has entered findings of fact addressing Applicant’s claims.  Based upon these
findings of fact, and our own independent examination of the record, we find that Applicant is
actually innocent of committing the offense in this cause and that he is entitled to relief.  Ex parte
Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).
            Relief is granted.  The judgment in Cause No. 05-CR-2032-CR in the 197th Judicial District
Court of Cameron County is set aside, and Applicant is remanded to the custody of the sheriff of
CAMERON County to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: October 13, 2010
Do Not Publish